department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date fh ach elo uil contact person identification_number telephone number t dollar_figure employer_identification_number o i z d u n z l o j d i x i x u n u a i w dear sir or madam we have considered your ruling_request dated date and subsequent correspondence concerning the tax consequences of a transfer of assets of certain vebas upon termination of the acquired corporations by the acquiring_corporation and the merger of the veba assets with assets held by the vebas of the acquiring_corporation x requests a ruling on the proper treatment of the proposed merger of four voluntary employee welfare benefits trust veba s over which y the sponsor acquired sponsorship through merger or stock purchase with and into two vebas sponsored by y through merger or stock purchase y or its subsidiary acquired the entities which sponsor the following vebas m acquired in march n acquired in june o acquired in june and p acquired in april these four acquired vebas are collectively referred to as the orphan vebas the orphan vebas were established to provide funding for medical dental death and or long term disability benefits to be paid under their associated welfare_benefit plans each of the orphan vebas has only provided benefits which are permissible under sec_501 of the internal_revenue_code for several years sponsor's predecessors made contributions to the orphan vebas and deducted those contributions in 3b f accordance with the provisions of sec_162 sec_419 and sec_419a of the code when sponsor took sponsorship of the orphan vebas it transferred all employees who were eligible under the plans associated with the orphan vebas to one or more of the following welfare_benefit plans of sponsor either a or b hereafter the transferee vebas as a consequence of having transferred all of the participants in the orphan vebas to other plans x discontinued contributions to the orphan vebas on date upon p’s application our office issued an exemption for p under sec_501 of the code as it was discovered that p had not previously received tax exemption from the internal_revenue_service each of the transferee vebas are exempt from tax under sec_501 of the code and each are a welfare_benefit_plan within the meaning of sec_419 of the code because the orphan vebas no longer pay benefits to employees sponsor intends to direct trustee to merge the orphan vebas into the transferee vebas so that the funds held in the orphan vebas can be used to benefit all of sponsor's eligible employees under the transferee vebas including those employees who previously participated in the plans associated with the orphan vebas under the proposed plan all of the assets of m n o and p will be transferred to a and b - you have requested the following rulings neither the transfer of the assets of the orphan vebas to the transferee vebas nor the use of the assets of the orphan vebas by the transferee vebas to future medical long term disability and death_benefits to eligible active and retired employees of sponsor will cause a reversion to sponsor within the meaning of sec_4976 of the code that is subject_to the excise_tax under sec_4976 of the code the proposed transaction will not cause either the orphan vebas or the transferee vebas to cease to be recognized as exempt from federal_income_tax under sec_501 of the code to the extent that orphan vebas were prior to the proposed transaction exempt from federal_income_tax under sec_501 of the code the proposed transaction will not cause either the orphan vebas or the transferee vebas to incur unrelated_business_taxable_income as defined in sec_512 of the code sec_501 of the code provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such associations or their dependents or designated beneficiaries if no part of the net_earnings of such associations inure other than through such payments to the benefit of any private_shareholder_or_individual sec_4976 of the code provides that if an employer maintains a welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year there is hereby imposed on such employer a tax equal to percent of such disqualified_benefit sec_4976 provides the term disqualified_benefit includes any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_511 imposes income_tax on unrelated_business_taxable_income as defined in sec_512 of the code sec_1_501_c_9_-4 of the income_tax regulations provides in part that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all of the facts and circumstances taking into account the guidelines set forth in this section sec_1_501_c_9_-4 of the regulations provides in part that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_501 any assets remaining in the association after satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits pursuant to the criteria that do not provide for dispraportionate benefits to officers shareholders or highly compensated employees of the employér transferring assets from the orphan vebas to the transferee vebas to pay future medical long term disability and death_benefits to eligible and active employees of x including former participants in the orphan vebas are permissible activities and will not result in prohibited inurement under sec_1_501_c_9_-4 of the regulations sec_1_501_c_9_-4 employees of companies acquired by x and y who participated in the orphan vebas m n q and p and benefited under one of such plans are now participating under a or b the transferee vebas are recognized as exempt under sec_501 of the code thus the transfer of assets directly by the orphan vebas to the transferee vebas and the application by a and b to provide medical long term disability and death_benefits to employees including participants in the orphan vebas will not result in prohibited inurement in addition because the amounts transferred from the orphan vebas to the transferee vebas will be applied to provide continuing employee medical long term disability and death_benefits the amounts in question do not result in a reversion to x and the transaction will not result in the imposition of tax under sec_4976 unrelated_trade_or_business is defined in sec_513 of the code as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of its charitable educational or other purpose or function constituting the basis for its exemption the purpose of the transferee vebas is to provide certain welfare benefits to its members the transfer of assets of the orphan vebas to the transferee vebas is for the purpose of providing welfare benefits to the members of the orphan vebas and the transferee vebas the transfer is substantially related to the exempt_purpose of the orphan vebas and the transferee vebas and no unrelated_business_taxable_income results accordingly we rule as follows neither the transfer of the assets of the orphan vebas to the transferee vebas nor the use of the assets of the orphan vebas by the transferee vebas to pay future medical long term disability and death_benefits to eligible active and retired employees of x will cause a reversion to x within the meaning of sec_4976 of the code that is subject_to the excise_tax under sec_4946 of the code the proposed transaction will not cause either the orphan vebas or the transferee vebas to cease to be recognized as exempt from federal_income_tax under sec_501 of the code to the extent that such orphan vebas were prior to the proposed transaction exempt from federal_income_tax under sec_501 of the code the proposed transaction will not cause either the orphan vebas or the transferee vebas to incur unrelated_business_taxable_income as defined in sec_512 of the code no opinion is expressed as to whether unrelated_business_taxable_income may arise as a result of the provisions of sec_512 of the code pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the person that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as precedent sincerely robert c harper jr manager exempt_organizations technical group
